Case: 5:19-cr-00087-SL Doc #: 1-1 Filed: 01/22/19 1o0f5. PagelD #: 2

AFFIDAVIT

I, Christopher Kiah, being first duly sworn, depose and state as follows:

I. INTRODUCTION

1. I am a Special Agent with the Department of Homeland Security,
Federal Protective Service (“DHS/FPS”) and have been since January of 2016. I
work in the Threat Management Branch in Cleveland, Ohio. I hold a Bachelor’s of
Science Degree with a major in Criminal Justice from Park University. Iama
graduate of the Criminal Investigator Training Program and the Federal Protective
Service Special Agent Basic Training Program at the Federal Law Enforcement
Training Center in Glynco, Georgia. Previously, I worked as an Inspector for
DHS/FPS and a Criminal Investigator for the United States Marine Corps Criminal
Investigation Division.

2. Asa DHS/FPS Special Agent, J conduct investigations related to the
protection of federal property, persons on such property, and federal employees. I
frequently investigate violations of federal law, including violations of 18 U.S.C. §
844(e), use of an instrument of interstate commerce to maliciously or willfully
convey false threatening information, concerning an attempt or alleged attempt
being made, or to be made, to kill, injure, or intimidate any individual or
unlawfully damage or destroy any building, vehicle, or other real or personal

property, by means of fire or an explosive.
Case: 5:19-cr-00087-SL Doc #: 1-1 Filed: 01/22/19 2 of 5. PagelD #: 3

3. I base this affidavit on my personal investigation and information
provided by other sources, including other law enforcement officers.

4. The information set forth in this affidavit is for the limited purpose of
establishing probable cause and does not include all of the information known to
law enforcement related to this investigation.

5. On January 9, 2019, I was assigned to the Dazzel HAWKINS (DOB:
xx/xx/1989) investigation. On January 3, 2019, HAWKINS called the Social
Security Administration (“SSA”) and left a voicemail wherein HAWKINS
threatened to blow the building up (referring to the Canton SSA office), in
violation of 18 U.S.C. § 844(e).

Il. PROBABLE CAUSE

6. On January 7, 2019, an identified SSA employee, J.C., hereinafter
identified as Victim One (VC-1), reported to work at the SSA office located at 301
McKinley Avenue SW., Canton, OH, in the Northern District of Ohio, Eastern
Division. VC-1 accessed her assigned SSA desk telephone (877-255-1509, ext.
XXXXX) voicemail and discovered two (2) new voicemail messages.

7. VC-1 listened to the first voicemail message, which SSA records
revealed was received on or about January 3, 2019 at approximately 10:59:22 a.m.,
from telephone number (XXX-XXX-8390). In the voicemail message, an

unidentified caller subsequently identified as HAWKINS, stated “man excuse me,
Case: 5:19-cr-00087-SL Doc #: 1-1 Filed: 01/22/19 3 of 5. PagelD #: 4

y’all motherf-----s got me f---ed up man, y’all think this is a motherf---ing game or
something, (inaudible), I can’t stand yall b---- a-- motherf-----s man I swear to god,
you think this is a game dog, motherf---er I’11 blow that building up b----.”

8. VC-1 listened to the second voicemail message, which SSA records
revealed was received on or about January 3, 2019, at approximately 11:31:10
a.m., from telephone number (XXX-XXX-8390). In the voicemail message,
HAWKINS stated “man what’s up with yall man, give me a call back, XXX-XXX-
8390 man.”

9. VC-1 reported the threatening voicemails to SSA management and
stated when she heard the voicemails her “stomach just dropped” and she “got real
nervous”. VC-1 is a veteran who suffers with PTSD as a result of an encounter
with an explosive device. The threatening voicemails caused her to experience
physiological and psychological distress.

10. Affiant conducted a query of a law enforcement database for
telephone number (XXX-XXX-8390) and learned the telephone number is
registered to Bandwidth.com. Affiant contacted Bandwidth.com, who verified
telephone number (XXX-XXX-8390) is hosted on the Bandwidth.com network,
however, the number is operated and maintained by TextNow Inc.

11. Affiant contacted TextNow Inc., with legal process and learned

telephone number (XXX-XXX-8390), is assigned to Demicka Adkins of Canton,
Case: 5:19-cr-00087-SL Doc #: 1-1 Filed: 01/22/19 4 of 5. PagelD #:5

OH. Additionally, a review of call logs pertaining to (XXX-XXX-8390) revealed
several calls were made to the Canton SSA office on or about January 3, 2019.

12. Affiant conducted additional queries of a law enforcement database
pertaining to Demicka Adkins and learned she has had recent contact with the
Alliance Police Department. On January 15, 2019, affiant met with members of the
Alliance Police Department and learned Demicka Adkins is known to associate
with HAWKINS. Affiant also learned in January 2019, HAWKINS provided the
Adult Parole Authority with telephone number (XXX-XXX-8390) as his contact
number. |

13. On January 15, 2019, affiant met with Parole Officers Andrew
Penvose and Laurie Stewart, of the Ohio Adult Parole Authority. HAWKINS is
under the current supervision of Officer Penvose, who has personally met with
HAWKINS and spoken to HAWKINS on the telephone on various occasions.
Additionally, Officer Stewart is also familiar with HAWKINS. Affiant played a
digital copy of the January 3, 2019 voicemails in the presence of Officer Penvose
and Officer Stewart, who both positively identified the caller as HAWKINS.
Officer Penvose also verified HAWKINS provided (XXX-XXX-8390) as his
personal contact number and has called Officer Penvose using the same number on

several occasions, as recent as January 2019.
Case: 5:19-cr-00087-SL Doc #: 1-1 Filed: 01/22/19 5 of 5. PagelD #: 6

14. Asa matter of record and through various sources of information,
affiant learned HAWKINS has a violent criminal history involving assaultive
behavior, obstructing official business, and has been known to carry weapons

concealed on his person while under disability.

Hil. CONCLUSION
15. Based on the foregoing, probable cause exists that Dazzel HAWKINS

did use an instrument of interstate commerce to maliciously or willfully convey
false threatening information, concerning an attempt or alleged attempt being
made, or to be made, to kill, injure, or intimidate any individual or unlawfully
damage or destroy any building, vehicle, or other real or personal property, by

means of fire or an explosive, in violation of 18 U.S.C. § 844(e).

RAL

Christopher Kiah
Special Agent, DHS/FPS

Subscribed and sworn to before me this 22™ day of January 2019.

tah be. SL3. Salen

KATHLEEN B. BURKE
United States Magistrate Judge
